DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-6 are allowed. 
The following is an examiner’s statement of reasons for allowance. 
Regarding claim 1, Applicant argues that the cited reference, Negishi, in paragraph [0003] and FIG. 1, only discloses that the opening of the eyes of a person varies depending on line of sight direction (or gaze direction), but Negishi does not take into consideration face direction. Figs. 2-4 of Negishi also do not consider face direction. Furthermore, the correction amount C is obtained corresponding to driver’s current gaze direction, and does not consider face direction. In addition, obtaining a difference between the face direction angle and the line of sight angle is not disclosed by Negishi. Thus, Negishi does not teach or suggest the feature to “correct the degree of eye opening or a threshold value which will be compared with the degree of eye opening, when a difference between the face direction angle and the line-of-sight is equal to or great than a predetermined value”. Examiner agrees with Applicant’s arguments/remarks. 
Claims 2-6 are allowed for being dependent on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705. The examiner can normally be reached Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688